Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4, 17-36 canceled
Claims 1-3, and 5-16 pending and elected

Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5-16 and Aluminum as second evaporant materials in the reply filed on 06/13/2022 is acknowledged.

Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Claims 10-11 depends on Claim 8. However, Claim 10 disclose the ratio between ion beam current density and deposition rate of 33 µA/cm2:1A/sec, however, claim 8 disclose the value of 150 µA/cm2 and the position rate of 3 Å/sec, leading to ratio of 50 µA/cm2 to 1 Å/sec. Moreover, claim 9 discloses a larger range which encompass the rate stated in claim 10.
Additionally, claim 11 state and ion energy of 1000 eV, where claim 8 states and ion energy of 1500 eV, which is outside claim 11. Moreover, claim 9 discloses a larger range which encompass the ion energy of claim 11.
Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “aesthetic coating” in claim 1 is a relative term which renders the claim indefinite. The term “aesthetic coating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear what the term “aesthetic coating” means, as the specification not the claims provide a description on how “aesthetic” a coating could be, or how to measure or quantify this “aesthetic coating”.
“The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991)”, MPEP, 7173.05(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkhoran (PG Pub 2014/0227653 A1), in view of Burns (PG Pub 2017/0157289 A1), and with of Hensler (Light scattering from fused polycrystalline aluminum oxide surfaces, used as evidentiary support).
Consider Claim 1, Kalkhoran teaches the process of coating aesthetic orthodontic with ceramic material (abstract). Kalkhoran teaches a substrate/archwire coated with ceramic coating (such as Alumina, Titania, or zirconia) [0009], where the ceramic coating layers are processed with about three consecutive ion beam assisted deposition (IBAD) steps 18, 20, and 22, forming three consecutive ceramic coating layers ([0034], figure 4). Therefore, forming the first protective barrier layer over the substrate (with step 18), forming second layer over the first protective barrier layer (with step 20), and forming a second protective layer over the second layer (with step 22).
Kalkhoran does not explicitly describe the process of ion beam assisted deposition, nor teach the formed second layer (of ceramic material) having texture elements with significant size, as the texture elements has a significant size can perform light scatter.
However, Burns in the process of depositing material on to a substrate, substrate such as dental implant [0009], depositing material such as first material made of ceramic material, such as titania [0011], teaches the deposition process performed using ion beam assisted deposition (IBAD) ([0034], figure 3), where the system evaporate (300) and material approximate to the substrate (350) at a deposition rate concurrently directing an ion beam (395) toward the substrate where the evaporate (390) and the ion beam are configured to deposit a film layer over the substrate (350) (figure 3). Burns teaches the deposition process using the ion beam form nano crystalline microstructure [0033], where the nano crystalline have a size feature from 10 – 1000 nm ([0011], figure 5C), where the nano crystallinity microstructure is performed by controlling the ion beam properties such as energy [0009].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kalkhoran with Burns to deposit second layer of ceramic having texture elements with significant size ranging from 10 – 1000 nm size, to provide with a slow elution (to adjacent layers) rate up to years [0007].
The combined Kalkhoran (with Burns) does not teach the second/ceramic layer having texture elements with significant size that can perform light scattering.
However, Hensler is in the process of optically identifying light scattered for ceramic material such as aluminum oxide having highly grained/rough surface (abstract), teaches the surface of ceramic/alumina having grain size between 200-500 nm (figure 3, page 2524, second paragraph), where the resulting measurement shows a light scattered of the fused aluminum oxide film surface having the grain/texture elements that are significance to scattered light (discussion and conclusions, page 2527).
Therefore, the combined Kalkhoran (with Burns) having roughed surface of a second layer made of ceramic material, such as aluminum oxide, having a significant texture element size would generate scattered light, as evidenced by Hensler.
Consider Claim 2, the combined Kalkhoran (with Burns) teaches the size of the grain range from 10-1000 nm (Burns, [0011]).
Consider Claim 3, the combined Kalkhoran (with Burns) teaches the second evaporate material as alumina (Kalkhoran, [0025]), and where Burns teaches depositing ceramic material such as titania [0011], on ceramic substrate such as alumina or Titania [0039], where the substrate and the film are from the same material. Therefore, it would be obvious for skilled person in the art to deposit alumina ceramic material as a film on the substrate made from ceramic material such as alumina, with reasonable expectation of success.
Consider Claim 5, the combined Kalkhoran (with Burns) teaches the substrate is orthodontic appliance (Kalkhoran, abstract).
Consider Claims 6-11, the combined Kalkhoran (with Burns) teaches the ion beam (first ion beam, second ion beam, and third ion beam) processed with argon gas (Burns, [0037]), with ion beam energy ranging from 50 – 3000 eV (Burns, [0009]), with ion beam current density ranging from 10 – 500 A/cm2 per second (Burns, [0037]), where the deposition rate ranging from 0.5 – 100 Angstrom/second (Burns, [0037]). Therefore, resulting in a ratio of ion beam current density to the position rate ranging from 10 A/cm2:0.5 Angstrom/second to 500A/cm2:100 Angstrom/second. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 12-13, the combined Kalkhoran (with Burns) teaches the third ceramic layer deposit with third IBAD process (of Kalkhoran) forming second protective layer using aluminum oxide zirconium oxide titanium oxide (Kalkhoran, [0009]).
Consider Claim 15, the combined Kalkhoran (with Burns) teaches the substrate/archwire made of stainless steel, nickel – titanium or beta titanium (an alloy of titanium) (Kalkhoran, [0022])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkhoran (PG Pub 2014/0227653 A1), in view of Burns (PG Pub 2017/0157289 A1), and with of Hensler (Light scattering from fused polycrystalline aluminum oxide surfaces, used as evidentiary support), and in further view of Hotokebuchi (PG Pub 2009/0280156 A1).
Consider Claim 14, the combined Kalkhoran (with Burns) teaches the coating of third ceramic layer as second protective layer, per claim 1.
The combined Kalkhoran (with Burns) does not teach the second protective layer made from silicon oxide.
However, Hotokebuchi is in the prior art of processing bio-implants (abstract), teaches the process of coating ceramic/metal oxide using IBAD [0035], where ceramic material/metal oxide material includes titanium oxide, silicon oxide and tantalum oxide [0031].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kalkhoran (with Burns) with Hotokebuchi to deposit silicon oxide as second protective layer/third ceramic layer, to provide with desired isoelectric point of 1.8 [0031], where the isoelectric point is the pH point with no net electrical charges.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkhoran (PG Pub 2014/0227653 A1), in view of Burns (PG Pub 2017/0157289 A1), and with of Hensler (Light scattering from fused polycrystalline aluminum oxide surfaces, used as evidentiary support), and in further view of Biris (PG Pub 2010/0255447 A1).
Consider Claim 16, the combined Kalkhoran (with Burns) teaches the precleaning of step 16 prior to coating steps of 18-22 (Kalkhoran, [0033], figure 4).
The combined Kalkhoran (with Burns) does not teach the precleaning with physical or chemical process.
However, Biris is in the prior art of processing orthopedic dental implants [0010], teaches the coating process of ceramic materials [0006] using ion beam deposition [0017], where the preparation of the surface for coating is preformed using acid cleaning (chemical process) or with grit blasting (physical process) (claim 33).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kalkhoran (with Burns) with Biris to pre-clean the substrate surface with physical or chemical process, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718